—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered February 20, 1992, which granted plaintiff a divorce pursuant to Domestic Relations Law § 170 (6) on the ground of living separate and apart for more than one year pursuant to an executed separation agreement, dismissed defendant’s answer, affirmative defenses and counterclaims, and incorporated by reference the separation agreement executed July 29, 1989, unanimously affirmed, without costs.
As defendant failed to sustain his burden of proving by clear and convincing evidence that the parties’ separation agreement is manifestly unfair and is the result of plaintiffs overreaching, the court properly upheld the agreement as valid and enforcible (Christian v Christian, 42 NY2d 63). Further, as child support was resolved pursuant to the separation agreement which was executed prior to the effective date of the Child Support Standards Act (Domestic Relations Law § 240 [1-b]), the statute is inapplicable. Concur—Carro, P. J., Ellerin, Wallach, Ross and Rubin, JJ.